Eiely9 J.,
delivered the opinion of the court.
It is enacted in the eighth sub-division of sec. 183, of the Code, that “The Register of the Land Office, who shall also be the Superintendent of Public Buildings, and also of Weights and Measures, and as such shall perform and discharge all the duties belonging thereto, as fixed and determined by law,” *226shall annually receive “the sum of fifteen hundred dollars, which shall be compensation for all his services.”
It thus distinctly appears that the Begister of the Land Office is made ex officio the Superintendent of Public Buildings, and also the Superintendent of Weights and Measures, and is required to perform and discharge all of the duties pertaining to the three offices. It is equally as clear that his entire compensation for the performance of all these services is expressly fixed by the said section at fifteen hundred dollars per annum.
In sec. 1908, of the Code, there is the further enactment that “The Begister of the Land Office shall be Superintendent of Weights and Measures, and as such Superintendent shall receive a compensation of three hundred dollars per annum. ”
The two sections, with respect to the compensation of the Begister of the Land Office, present a case of apparent, if not real, repugnancy. It is the duty of the court to reconcile them, if it be possible to do so, and so to construe them as to give effect to each.
If, under the provisions of sec. 1908, the sum of $300 is allowed the said officer in addition to the salary given to him by sec. 183, he would annually receive the sum of $1,800, when by sec. 183 the compensation for his services in the discharge of the duties pertaining to all three of the offices is expressly fixed at $1,500 per annum. The allowance of the additional sum of $300 per annum for the discharge by the Begister of the Land Office of the duties of Superintendent of Weights and Measures would consequently be in direct violation of the eighth sub-division of sec. 183.
Sec. 1908 does not declare that the compensation given by it shall be in addition to the compensation as fixed by sec. 183, and, in view of the express provisions of this section, should not be so construed, unless the language of sec. 1908 makes this construction imperative, but should rather be con*227strued to be in part of tbe sum so fixed as tbe entire compensation for tbe services of the Register of the Land Office in performing the duties belonging to all three of the offices. If this be not a legitimate construction of sec. 1908, then tbe two sections are irreconcilable, and the question arises, which, if either of them, shall prevail.
The Code is a revision of the statute law of the State as it existed at the time of the revision. It was adopted by the Legislature as one act, and all its parts took effect equally and simultaneously. Notwithstanding the fact that tbe Oode is a revision of tbe statute law, if its various sections are harmonious and their meaning plain, resort cannot be had in construing them to the original statutes to see if any error was committed in tbe revision. Where harmonious, and. their meaning clear, they speak for themselves, and must be interpreted and given effect as revised. If, however, there is a substantial doubt as to their meaning, the law which was the subject of tbe revision may be looked to in ascertaining their meaning. If they are inconsistent and cannot stand together, tbe original statutes, and the respective dates of their enactment, may be examined to see what was the last expression of the will of the Legislature on the subject. , And this last expression of the legislative will, when ascertained, if it be embodied in the revision, must prevail in construing inconsistent and repugnant parts of the law as revised. Winn’s Admx, v. Jones, 6 Leigh 74; and U. S. v. Bowen, 100 U. S. 508.
The two sections of the Code under consideration being irreconcilable, unless tbe compensation prescribed in sec. 1908 can be properly construed to be a part of the salary allowed by sec. 183, it is the duty of the court to examine the former statutes, and ascertain vs hich of the two sections contain tbe last expression of the will of the Legislature, and give effect to the one that contains it. An examination of the original statutes shows that the latest legislation on this subject, prior *228to the adoption of the Code of 1887, is contained in the Acts, 1877-’78, ch. 183, p. 170. It was there enacted that “The Eegister of the Land Office, who shall also be ¡superintendent of Public Buildings, and also of Weights and Measures, and as such shall perform and discharge all the duties belonging thereto, as fixed and determined by law, shall receive as a salary for the whole, fifteen hundred dollars.” This act also expressly repeals sec. 5, of ch. 13, of theOodeof 1873, which allowed the Eegister of the Land Office the sum of $300 for performing the duties of the office of Superintendent of Weights and Measures.
The part of theActof 1877-’78, quoted above, is identical in language, as well as in substance, with the eighth sub-division of sec. 183, except as to the phraseology of the last line, which is only slightly and immaterially altered. This being the last expression of the legislative will, it must prevail, and the claim of additional allowance under sec. 1908 be denied. So that whether the compensation mentioned in that section be construed to be a part of the compensation prescribed in sec. 183, or the two sections be held to be irreconcilable, the result is the same. The compensation of the Eegister of the Land Office for the discharge of the duties of the three offices referred to is, as fixed by sec. 183, the sum of fifteen hundred dollars per annum.
This conclusion accords with what may be fairly inferred was the opinion of the petitioner’s testator, for he was the Eegister of the Land Office from January 19, 1888, to the-time of his death, January 4, 1895, and during his seven years of service he only drew the salary of $1,500 per annum as fixed by sec. 183, and made no demand for the additional allowance now claimed under sec. 1908.
Por the foregoing reasons, the writ of mandamus must be denied.

Mandamus denied.